 

Case 1:20-cv-00860-GBD Document 26

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HENNYKATZ, :
Plaintiff, :

-against- |

EQUIFAX INFORMATION SERVICES, LLC, :
Defendant. |
ee :

GEORGE B. DANIELS, United States District Judge:

Filed 04/21796..Page 1 of 1

me
lie

  
 

 

20 Civ. 860 (GBD)

This Court having been advised that Plaintiff and Defendant Equifax Information

Services, LLC have settled this matter, the Clerk of Court is hereby ORDERED to close the

action against that defendant, without prejudice to restoring the action to this Court’s docket if an

application to restore is made within thirty (30) days.

Dated: April 21, 2020
New York, New York

SO ORDERED.

Lise 6. Donrahe

PRG B. DANIELS

ited States District Judge

 
